IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONALD ALLEN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3218

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 14, 2015.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Donald Allen, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.